DETAILED ACTION
Election/Restrictions
Claims 33-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/14/22. The traversal is on the ground(s) that there is no serious burden on Examiner.  This is not found persuasive because applicant does not provide any specific argument as to why there is no serious burden. As noted in the restriction requirement the inventions require completely different fields of search and have different classifications. As such, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-26, 29-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehane et al. (US D682,069).
Regarding claim 21, Lehane discloses a brace to interconnect a rack to a vehicle (the Lehane brace is capable of being used to interconnect a rack and vehicle to the degree presently claimed), comprising a first and second plate, and a medial portion having a first and second medial section as recited in claim 21. See Examiner’s Figure 1 below. 



    PNG
    media_image1.png
    650
    945
    media_image1.png
    Greyscale


Regarding claims 22-24, 26, 29, Lehane discloses: wherein the first medial section is oriented transverse to the second medial section (Figure 6); the second aperture is elongated to define a slot (see Examiner’s Figure above); a first, second, and third bend as in claim 24 (see Examiner’s Figure above); the first plate is perpendicular to the first medial section; and the first and second medial sections are planar. 
Regarding claim 25, the second medial section includes an arcuate edge that extends between the first medial section and the upper edge of the second plate – see third bend as labeled in Examiner’s Figure 1 above wherein the bend itself defined an arcuate edge to the degree presently claimed. 

Regarding claim 30, the claim essentially only recites functional language of how the brace is “configured” and does not actually positively recite/require a first and second bolt. The brace of Lehane is capable of being used in the claimed manner to the degree presently claimed. 
Regarding claim 31, Lehane (see Examiner’s Figure 1 above) discloses a brace to interconnect a rack to a vehicle (the Lehane brace is capable of being used to interconnect a rack and vehicle to the degree presently claimed), comprising: a first portion (first plate) with a first aperture to receive a first bolt, the first portion being generally planar; a first medial section connected to the first portion by a first bend, the first medial section being generally planar and extending downwardly from the first bend; a second medial section connected to the first medial section by a second bend, the second medial section being generally planar and extending laterally from the second bend; and a second portion (second plate) connected to the second medial section by a third bend, the second portion: being generally planar; extending downwardly from the third bend; and including a second aperture to receive a second bolt. Regarding the first and second bolt, each bolt is only functionally claimed and Lehane is capable of being used with two bolts in the claimed manner. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588. The examiner can normally be reached Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY N SKURDAL/               Primary Examiner, Art Unit 3734